Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6 and 8-19 are currently pending.
Response to Arguments
Applicant’s amendments as filed on 07/07/2022 have been considered and entered, however, applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that cited prior arts, specifically Miyata, fails to disclose the newly added features of claim 1 as currently amended by the applicant. Applicant specifically argues that Miyata fails to disclose “said output system being a server configured to store print jobs sent from the information processing apparatus, and send the print jobs to an output apparatus in response to a request from the output apparatus”, see applicant remarks, pages 9-10.
In reply, examiner asserts that Miyata has successfully shown to teach all the limitations including the newly amended features of claim 1, for instance, Miyata teaches that the print intermediation server 100 stores the file Fs, job name Ns, and job identification information IDs in association with the printer ID included in the submit request. As a result, at the print intermediation server 100, in addition to the account information AC1 and the printer ID, the file Fs, job name Ns, and job identification information IDs are associated and stored, paragraph 125 and upon receiving the print data request from the printer 110, the print intermediation server 100 authenticates the authentication token included in the print data request. Next in S300 the print intermediation server 100 supplies the print data D1 to the printer 110. The CPU 132 of the printer 110 acquires the print data D1 from the print intermediation server 100 via the wireless LAN_I/F 118. As a result, the print performing unit 120 prints an image that is represented by the print data D1 on a printing sheet, paragraphs 141-142.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata, US 2015/0205549 in view of Yamada et al., US 2017/0171399.
Regarding claim 1, Miyata discloses an information processing system (system 1 as shown in fig. 1), comprising: a non-transitory computer-readable storage medium (paragraph 17, computer-readable recording medium) storing a program (program, paragraph 172) for causing an information processing apparatus (mobile phone 10, fig. 1 is the information processing apparatus) to execute a process (CPU 11 with I/O port, fig. 1 executes a process, paragraphs 15, 86) including
acquiring user authentication information as related job specification information from an authentication server (print intermediation server 100 is the authentication server) (paragraphs 122, 131, mobile 10 supplies a login request including the account information AC1 to the print intermediation server 100. Upon acquiring the login request from the mobile phone 10, in S262 the print intermediation server 100 authenticates the account information AC1 included in the login request. If the authentication of the account information AC1 succeeds, the print intermediation server 100 generates an authentication token. In S263 the print intermediation server 100 sends a login success notification including the authentication token to the mobile phone 10);
sending the related jobs and the related job specification information that specifies the related jobs to an output system (print intermediation server 100 is the output system) (in S230 the print application 21a supplies the submit request to the print intermediation server 100 via the mobile phone I/F 22. In S231 the print intermediation server 100 generates job identification information IDs. The job identification information IDs is a unique item of information for identifying a print job that uses the file Fs, paragraph 124)
and registering, upon determining that the information processing apparatus is successfully authenticated through the authentication server by using the user authentication information (paragraphs 123, 133, mobile 10 is authenticated by server 100, as the print intermediation server 100 authenticates the authentication token and the printer ID included in the file list request. Next, if the print intermediation server 100 determines that the authentication token and the printer ID are already registered (that is, if the authentication succeeds), in S282 the print intermediation server 100 supplies a file list to the mobile phone 10), the related jobs in the output system in association with the related job specification information (and when authentication of mobile 10 succeeds as stated above, the related/selected job F files are registered are sent and registered into the print intermediation server 100 in associated with the authentication token, paragraphs 124-126, also see 132-134),
said output system being a server (print intermediation server 100 is the output system) configured to store print jobs sent from the information processing apparatus (the print intermediation server 100 stores the file Fs, job name Ns, and job identification information IDs in association with the printer ID included in the submit request. As a result, at the print intermediation server 100, in addition to the account information AC1 and the printer ID, the file Fs, job name Ns, and job identification information IDs are associated and stored, paragraph 125), and send the print jobs to an output apparatus in response to a request from the output apparatus (upon receiving the print data request from the printer 110, the print intermediation server 100 authenticates the authentication token included in the print data request. Next in S300 the print intermediation server 100 supplies the print data D1 to the printer 110. The CPU 132 of the printer 110 acquires the print data D1 from the print intermediation server 100 via the wireless LAN_I/F 118. As a result, the print performing unit 120 prints an image that is represented by the print data D1 on a printing sheet, paragraphs 141-142);
 sending the related job specification information that specifies the related jobs to the output system and, upon determining that the information processing apparatus is successfully authenticated through the authentication server by using the user authentication information (mobile 10 is authenticated by server 100, as the print intermediation server 100 authenticates the authentication token and the printer ID included in the file list request. Next, if the print intermediation server 100 determines that the authentication token and the printer ID are already registered (that is, if the authentication succeeds), in S282 the print intermediation server 100 supplies a file list to the mobile phone 10, and when authentication of mobile 10 succeeds as stated above, the related/selected job lists are registered into the printer 110 in associated with the authentication token and the printer ID, paragraphs 130-134, 138-140),
obtaining a list of the related jobs sent from the information processing apparatus to the output system and obtaining job identification information that uniquely identifies a corresponding one of the related jobs stored in the output system, the related job specification information associating the related jobs with each other (note that the print application 21a of mobile 10 acquires information from the print intermediation server 100, which in turn was sent to the printer 110 via the server 100 for executing printing based on print data instruction including the authentication token and the job identification information ID1 with further including a list of printer IDs that are associated with the account information AC1, the file Fs designated by the user, and the job name Ns as generated, wherein the account information AC1, the printer ID, files F1 to F11, job names N1 to N11 and job identification information ID1 to ID11 are associated with each other and stored, the printer 110 sends the print request to the server 100 including the authentication token back which uniquely identifies a corresponding one of the related jobs stored in the and registered in the printer 110 which is in turn provided back to mobile 10 as a finished printed product,  paragraphs 123-129, 140-142),
and displaying the obtained list of the related jobs (fig. 6, paragraphs 133-134, the print application 21a utilizes the file list to display a job name selection screen on the display panel 18 of mobile phone 10).
Miyata fails to explicitly disclose displaying the obtained list of the related jobs obtained on screen and displaying the job identification information for each job in the list of the related jobs on the same screen.
However, Yamada teaches displaying the obtained list of the related jobs obtained on screen and displaying the job identification information for each job in the list of the related jobs on the same screen (UI control unit to display a job selection screen G630. The job selection screen includes a job list of the print jobs or scan jobs that are associated with the user ID of the user who has logged in and with the external service identification information on the cloud printing service A. When an OK button is pushed after a print job or a scan job is selected from the print jobs/scan jobs of the job list by the user, the UI control unit 201 displays the screen in printing and processing subsequent to step S1804 is executed, paragraphs 208, 229).
  Miyata and Yamada are combinable because they both teach printing processing with selecting files associated with Job ID’s.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Miyata with the teachings of Yamada for the benefit of selecting the uniquely identifying the image data and effectively executing print processing (Yamada: paragraph 208).
Regarding claim 6, Miyata further discloses wherein the user authentication information is an access token (see paragraphs 122-123, login authentication token). 
Regarding claim 8, Miyata further discloses wherein the job identification information is a PIN code that is input to the output apparatus to execute a corresponding one of the related jobs (the job identification information IDs is a unique item of information for identifying a print job that uses the files, see paragraphs 124-126, 134, 160).
Regarding claim 9, Miyata in view of Yamada further teaches wherein the obtained list of the related jobs 4Docket No.: 20R-030 App. No.: 17/060,365 includes the job identification information for each of the related jobs (the list of printer IDs that are associated with the account information and the print intermediation server 100 stores the file Fs, job name Ns (a job name that is a character string that identifies the received file (S7). Further, the print application 21a can cause the print intermediation server 100 to store the generated job name in association with the received file), and job identification information IDs in association with the printer ID included in the submit request. As a result, at the print intermediation server 100, in addition to the account information AC1 and the printer ID, the file Fs, job name Ns, and job identification information IDs are associated and stored. That is, the account information AC1, the printer ID, files F1 to F11, job names N1 to N11 and job identification information ID1 to ID11 are associated with each other and stored, paragraphs 123-129, 133, 144); the processor further includes enabling a user to select a job in the list of the related jobs (Yamada, job is selected, paragraphs 208, 229), and sending the job identification information of the selected job to the output apparatus via near-field communication (NFC I/F 15, fig. 1) (NFC communication and transmission as explained in paragraphs 138-142). 
Miyata and Yamada are combinable because they both teach printing processing with selecting files associated with Job ID’s.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Miyata with the teachings of Yamada for the benefit of selecting the uniquely identifying the image data and effectively executing print processing (Yamada: paragraph 208).
Regarding claim 10, Miyata further discloses the process further includes transmitting the related job specification information to the output apparatus via near-field communication (NFC communication and transmission as explained in paragraphs 138-142). 
Regarding claim 11, Miyata further discloses wherein when the list of the related jobs is obtained, displaying a message requesting to hold the information processing apparatus close to the output apparatus (the print application 21a displays a message that prompts the user to bring the mobile phone 10 close to the printer 110 on the panel 18, paragraphs 138-139). 
 Regarding claim 12, Miyata further discloses sending the related job specification information to the output system to obtain the list of the related jobs associated with the related job specification information and the job identification information that identifies each of the related jobs and determining, according to a user operation, whether to send the job 5Docket No.: 20R-030 App. No.: 17/060,365identification information of a job selected by the user to an output apparatus or send the related job specification information to the output apparatus (paragraphs 123-126, 133, 144 note that upon acquiring the file list request from the mobile phone 10, the print intermediation server 100 then stores the account information AC1, the printer ID, files F1 to F11, job names N1 to N11 and job identification information ID1 to ID11 are associated with each other, further, the print application 21a can cause the print intermediation server 100 to store the generated job name in association with the received file (S230). By this means, since each of a plurality of files stored in the print intermediation server 100 can be identified by the user based on the respective job names, it is possible for the user to easily select the file that was transferred to the share destination application from the share source application).
Regarding claim 13, Miyata further discloses an output apparatus (printer 110, fig. 1), wherein the obtained list of the related jobs includes the job identification information for each of the related jobs (paragraph 133, note that “Upon acquiring the file list request from the mobile phone 10, the print intermediation server 100 authenticates the authentication token and the printer ID included in the file list request. Next, if the print intermediation server 100 determines that the authentication token and the printer ID are already registered (that is, if the authentication succeeds), in S282 the print intermediation server 100 supplies a file list to the mobile phone 10”); the process further includes sending the job identification information of a job selected by a user to the output apparatus (printer 110, fig. 1) (paragraphs 140, 144); and the output apparatus is configured to receive the job identification information of the selected job from the information processing apparatus via near-field communication (NFC 15, fig. 1) (paragraphs 138-139), send the received job identification information to the output system (server 100, fig. 1)  to obtain the job associated with the job identification information, and output the obtained job (paragraphs 123-129, 140-142 note that the print application 21a of mobile 10 acquires information from the print intermediation server 100, which in turn was sent to the printer 110 for executing printing based on print data instruction including the authentication token and the job identification information ID1 with further including a list of printer IDs that are associated with the account information AC1, the file Fs designated by the user, and the job name Ns as generated, wherein the account information AC1, the printer ID, files F1 to F11, job names N1 to N11 and job identification information ID1 to ID11 are associated with each other and stored, and the print job as obtained is printed on a sheet).
Regarding claim 14, recites similar features, as claim 1, except claim 14 is a method claim. Thus, arguments made for claim 1 are applicable for claim 14.
Regarding claim 15, claim 15 recites similar features as claim 1 and thus is rejected on the same rationale. 
Regarding claim 16, Miyata in view of Yamada further teaches when a selection of a job is received (Miyata, paragraphs 133, 144; Yamada, paragraphs 208, 229, job is selected), sending the job identification information of the selected job to the output system (Miyata, paragraph 144, Yamada, paragraph 208, job is sent to printer), and when a user operation to print all print jobs in a batch is received, sending the related job specification information to the output system (Miyata, paragraph 144 and Yamada, user can select all print jobs or scan jobs for execution and sent to printer for execution, paragraph 208, 229).
Miyata and Yamada are combinable because they both teach printing processing with selecting files associated with Job ID’s.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Miyata with the teachings of Yamada for the benefit of selecting the uniquely identifying the image data and effectively executing print processing (Yamada: paragraph 208).
Regarding claim 18, Miyata further discloses automatically causing the output system (printer 110) to send a list of jobs including the related jobs to the information processing apparatus (mobile 10) upon registering the related jobs in the output system (note that the print application 21a of mobile 10 automatically acquires information from the print intermediation server 100, which in turn was sent to the printer 110 for executing printing based on print data instruction including the authentication token and the job identification information ID1 with further including a list of printer IDs that are associated with the account information AC1, the file Fs designated by the user, and the job name Ns as generated, wherein the account information AC1, the printer ID, files F1 to F11, job names N1 to N11 and job identification information ID1 to ID11 are associated with each other and stored, the printer 110 automatically sends the print request including the authentication token back which uniquely identifies a corresponding one of the related jobs stored in the and registered in the printer 110 which is in turn provided back to mobile 10 as a finished printed product automatically,  paragraphs 123-129, 140-142).
Regarding claim 19, Miyata further discloses wherein the process further includes causing the print apparatus to perform a pull print by using the output system (upon receiving the print data request from the printer 110, the print intermediation server 100 authenticates the authentication token included in the print data request. Next in S300 the print intermediation server 100 supplies the print data D1 to the printer 110. The CPU 132 of the printer 110 acquires the print data D1 from the print intermediation server 100 via the wireless LAN_I/F 118. As a result, the print performing unit 120 prints an image that is represented by the print data D1 on a printing sheet, paragraphs 141-142).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata, US 2015/0205549 in view of Yamada et al., US 2017/0171399 as applied in claim 1 above and further in view of Haapanen, US 2020/0293670.
Regarding claim 17, Miyata in view of Yamada fail to further teach wherein user authentication information has an expiration date and is stored in association with a user ID and a password.
However, Haapanen teaches wherein user authentication information has an expiration date and is stored in association with a user ID and a password (the request may be a request for an authentication token. The request may also include user credentials, such as a user ID and password. Embodiments are applicable to any type of authentication data, and authentication data may expire, for example, after expiration of a specified amount of time, paragraph 69).
Miyata and Yamada are combinable with Haapanen because they all teach printing devices with performing authentication for print processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Miyata and Yamada with the teachings of Haapanen for the benefit of having the most up to date and latest authentication token’s at hand to maintain authentication effectiveness (Haapanen: paragraphs 69-71). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ozawa, US 2018/0349068 – teaches communication between PC, authentication print server and MFP with sending, receiving job lists and related job data including authentication information, see fig. 7.
Hayashi, US 2018/0349076 teaches communication between devices and determining different parameters.             
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                      
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677